Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
Based on Applicant’s filing of a terminal disclaimer (see Terminal disclaimer filed 10/29/2021 and interview summary from interview conducted on 10/29/2021) with respect to applications 15900436, 15900466, and 17349143, the previous double patenting rejections have been withdrawn.  Since these were the only remaining rejections, the claims are allowed. 
The Examiner cites the following pieces of art on this Examiner’s statement for reasons for allowance as being the most closely related prior art found after a search of the claims: 
	a. 5 Questions to Ask when Considering Server Side Header Bidding March 2017 provides an overview of wrappers as well as advantages and disadvantages of different implementations (See pages 2 and 5)
	b. Client-side or Server-side? A False Dichotomy October 18, 2017 teaches that multi- wrapper solutions add complexity to the overall stackup setup and management often negatively impacting revenue and yield, as well as implementing multi wrapper falls apart in setup troubleshooting and line item creating and sales challenge optimization (see page 2)
	c. Guermas (WO 2017/0197000) teaches response latencies in a system are reduced by performing a plurality of auctions in parallel using respective processing threads (see abstract)
d. Guide to Header Bidding Wrappers Internet Archive Way Back machine Capture Date of 10-25-2016 teaches a wrapper sends multiple requests to multiple SSPs (see page 2)
	e. Header Bidding Wrappers are the Next Adtech Craze For Large Publishers 8-24-2016 teaches the trend of wrapper's for advertising (see pages 2-3)
	f. Header Bidding: Disruptive Innovation Most Publishers Welcome Feb 3, 2017 teaches about the history of header bidding and the pros and cons (see pages 1-6)
	g. Saifee (WO 2015/024003) teaches multiple parallel requests are sent from the end user's browser client to multiple real-time bidders who respond with a bid and advertisement for each unit, the bids are compared within the end-user's browser and the winning bid is sent to an ad serving system to be compared with other statically priced advertisements and exchange demand to determine the winning advertisements that will be displayed to the end user (see abstract)
	h. The Definitive Guide to Header Bidding February 17, 2016 teaches background regarding header bidding and contrasts it to traditional waterfall setup (see pages 1-12)
	i. Unwrapping Wrapper Technology: How Does Your Wrapper Stack Up November 28, 2017 teaches "otherwise, they may be creating new complications by running multiple wrapper solutions simultaneously, just as they have been doing with multiple header bidders"
	j. What is a Header Bidder Wrapper and How Does it Work? March 21, 2017 teaches what a header bidding wrapper is and how it works (see pages 1-3)
k. WTF are Wrapper Tags? December 7, 2016 teaches about wrappers and bidding (see pages 1-3)
	I.Guermas et al. (United States Patent Application Publication Number: US 2017/0330245) teaches response latencies in a system are reduced by performing a plurality of actions in parallel using respective processing threads (see abstract)
	m. Saifee et al. (United States Patent Application Publication Number: US 2015/0051986) teaches for each ad unit displayed on a page sending multiple parallel requests to multiple real time bidders who respond with a bid and an advertisement for each unit (see abstract)
	n. Johnston, JR et al. (United States Patent Application Publication Number: US 2020/0019983) teaches header bidding solutions have been proposed by a number of players in the field and organizing multiple wrappers is sub-optimal (see paragraph 0033)
	o. PubMatic Header Bidding Wrappers: 6 Questions Publishers Need to Ask Post date of 8/31/2017 teaches how wrapper tags work (see pages 1 -2)
	p. PubMatic Q3 2017 Quarterly Mobile Index Report Shows Header Bidding Gaining Worldwide Adaption 2 December 2017 page 1 teaches "Publishers should be in control of their ad decisioning and those looking to take advantage of both server-side and client-side header bidding should implement a single, holistic wrapper solution to avoid the limitations of a multi-wrapper solution."


	In fact the prior art teaches away from this in that it teaches as shown above (1) header bidding should implement a single holistic wrapper solution to avoid the limitations in a multi-wrapper solution (see PubMatic Q3 2017 Quarterly Mobile Index Report Shows Header Bidding Gaining Worldwide Adoption 2 December 2017), (2) multi-wrapper solutions add complexity to the overall stack up setup and management often negatively impacting revenue and yield, as well as implementing multi wrapper falls apart in setup troubleshooting and line item creating and sales challenge optimization (see Client-side or Server side? A False Dichotomy October 18, 2017), and (3) organizing multiple wrappers is sub-optimal (see Johnson, JR United States Patent Application Publication Number: US 2020/0019983). 
	Accordingly based on the above, the claims are allowed. 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.